Citation Nr: 1715755	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-46 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status-post left elbow dislocation with degenerative osteophyte formation (left elbow disability).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the undersigned in March 2013.  A transcript is of record. 

The Board remanded this case for further development in January 2014, and denied entitlement to a higher initial rating for the Veteran's left elbow disability in a November 2014 decision.  This denial was vacated by the United States Court of Appeals for Veterans Claims (Court) in an October 2015 Order, which endorsed a joint motion for partial remand (JMPR) and remanded the case to the Board for further action consistent with the JMPR.  The Board then remanded the claim for further development in April 2016 in accordance with the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination of the Veteran's left elbow was conducted in February 2017, but has not been reviewed by the AOJ.  The Veteran has not waived his right to AOJ review of this pertinent evidence.  See 38 C.F.R. § 20.1304(c) (2016).  Accordingly, this claim must be remanded to the AOJ for consideration of the February 2017 VA examination report in the first instance prior to readjudication. 

The Board also notes that, as discussed in its April 2016 remand, the Veteran initiated appeals of the ratings assigned his service-connected thoracolumbar spine disability and left shoulder disability, to include the issue of entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2016).  A statement of the case (SOC) was recently issued in late February 2017 addressing the left shoulder disability, but the evaluation of the Veteran's thoracolumbar spine disability and entitlement to TDIU have not yet been readjudicated or addressed in an SOC.  The Veteran has not had an opportunity to perfect an appeal of these issues: the time period for perfecting an appeal of the left shoulder disability rating has not yet elapsed, and no SOC has been issued with regard to the other issues.  

Thus, to avoid piecemeal certification of these issues to the Board, and because the issue of TDIU requires consideration of the combined impact of the Veteran's service-connected disabilities, including the left elbow disability, it would be best if all required action were completed on the other issues on appeal and they were then consolidated in a single certification to the Board if the benefits sought are not granted and the Veteran timely perfects the appeal with regard to the other issues.  Indeed, the above-mentioned February 2017 VA elbow examination is one of a number of examinations recently conducted for the purpose of adjudicating entitlement to TDIU and the evaluation of the Veteran's thoracolumbar spine disability, but which have not yet been addressed yet by the AOJ in a decision or SOC. 

Accordingly, the case is REMANDED for the following action:

1. Review all pertinent evidence added to the claims file since the October 2016 statement of the case (SOC), including the February 2017 VA elbow examination.  Then, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

2. Prior to recertifying this appeal to the Board, re-adjudicate the evaluation of the Veteran's thoracolumbar spine disability and the issue of entitlement to TDIU.  If the benefits sought are not granted, issue an SOC to the Veteran and his representative.  The Veteran must then be provided the time period required by law for perfecting an appeal of these issues to the Board.  Then, as warranted and to the extent feasible, consolidate all perfected appeals in a single certification to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




